 

Exhibit 10.1

 

NINTH AMENDMENT TO LOAN AGREEMENT

 

This Ninth Amendment to Loan Agreement (“Eighth Amendment”) is made and entered
into as of January 31, 2018 by and between HEP INVESTMENTS LLC, a Michigan
limited liability company (“Lender”), and ZIVO BIOSCIENCE, INC. (formerly HEALTH
ENHANCEMENT PRODUCTS, INC.), a Nevada corporation (“Borrower”). 

 

R E C I T A L S

 

A. Borrower and Lender entered into that certain Loan Agreement, dated as of
December 1, 2011 (as the same may be amended, modified or restated from time to
time, the “Loan Agreement”) whereby Lender made a loan to Borrower evidenced by
the Note. 

 

B. Borrower and Lender desire to make certain changes to the Loan Agreement upon
the terms and conditions hereinafter set forth in connection with the execution
of a Ninth Amended and Restated Senior Convertible Promissory Note, of even date
herewith, including the consent of the Guarantors to such amendment endorsed
hereon. 

 

NOW THEREFORE, in consideration of the covenants and agreements of the parties,
Borrower and Lender, with the consent and agreement of the undersigned
Guarantors (each a “Guarantor” and collectively the “Guarantors”), agree as
follows: 

 

1. Capitalized Terms. Capitalized terms used but not otherwise defined in this
Eighth Amendment shall have the meanings given to such terms in the Loan
Agreement. 

 

2. Continued Effect. Except as specifically modified or amended by the terms of
this Eighth Amendment, all other terms and provisions of the Loan Agreement and
all other Loan Documents (as defined in the Loan Agreement) shall continue in
full force and effect. By execution of this Amendment, Borrower and each
Guarantor hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the Loan
Agreement, the Note and the other Loan Documents. Borrower and each Guarantor
hereby acknowledges and agrees that (i) the liens created and provided for by
the Loan Documents continue to secure all obligations under the Loan Agreement
as amended hereby. Nothing herein contained shall in any manner affect or impair
the priority of the liens and security interests created and provided for by the
Loan Documents as to the indebtedness which would be secured thereby prior to
giving effect to this Amendment. 

 

3.Amendment. Section 1 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following: 

 

“1.Loan. Lender agrees to make a loan to Borrower in the amount of up to
$17,500,000 (the “Loan”) in accordance with the terms of that certain Tenth
Amended and Restated Senior Secured Convertible Promissory Note attached hereto
as Exhibit A (the “Note”).” 

 

4.Fees and Expenses; Outstanding Amount. Lender and Borrower acknowledge and
agree that, as of the date hereof, the principal amount outstanding under the
Loan is $16,411,839.16, and related interest accrued through January 31, 2018 of
$1,476,607.21. In consideration for extending the maturity date of the Loan in
accordance with the Tenth Amended and Restated Senior Convertible Promissory
Note, of even date herewith, Borrower agrees to promptly grant to Lender 5-year
warrants to purchase 3,250,000 shares of Borrower common stock, at an exercise
price of $0.10 per share, in substantially the same form as previously granted
to Lender.  

 

5.Guarantors Consent. The Guarantors hereby consent to this Ninth Amendment and
acknowledge and agree that their Guaranties remain in full force and effect in
accordance with their respective terms, including the increase in the amount of
the Loan, and that the Guarantors have no defenses, setoff of counterclaims with
respect thereto.  

 

6.Authority. Each individual executing this Ninth Amendment on behalf of the
respective parties hereto represents and warrants that he/she is duly authorized
to execute and deliver this Ninth Amendment on behalf of the respective party
hereto and that this Ninth Amendment is binding upon the respective party in
accordance with its terms. 

 

7.Counterparts. This Ninth Amendment may be executed in one or more
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument. Copies (whether
photostatic, facsimile or otherwise) of this Ninth Amendment may be made and
relied upon to the same extent as an original. 

 

[Signatures on next page]

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Borrower and Guarantors have executed this Ninth
Amendment to Loan Agreement as of the date first written above. 

 

BORROWER: 

 

ZIVO BIOSCIENCE, INC. 

(formerly HEALTH ENHANCEMENT PRODUCTS, INC.),  

a Nevada corporation 

 

By: /s/ Philip M. Rice, II 

Name: Philip M. Rice, II 

Title: Chief Financial Officer 

 

 

LENDER: 

 

HEP INVESTMENTS LLC, a Michigan limited liability company 

 

By: /s/ Laith Yaldoo 

Laith Yaldoo, 

Manager 

 

 

 

ACKNOWLEDGED AND AGREED BY THE UNDERSIGNED GUARANTORS:

 

 

HEALTH ENHANCEMENT CORPORATION, a Nevada corporation

 

By: /s/ Philip M. Rice, II

Print Name: Philip M. Rice, II

Its: Chief Financial Officer

 

 

HEPI PHARMACEUTICALS, INC., a Delaware corporation

By: /s/ Philip M. Rice, II

Print Name: Philip M. Rice, II

Its: Chief Financial Officer

--------------------------------------------------------------------------------

2